In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2869
JOSE GARCIA,
                                               Plaintiff-Appellant,
                                 v.


VILLAGE OF MOUNT PROSPECT, MOUNT PROSPECT
POLICE PENSION BOARD, and GEORGE STEINER,
                                            Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 01 C 2557—Elaine E. Bucklo, Judge.
                          ____________
  ARGUED SEPTEMBER 25, 2003—DECIDED February 23, 2004
                          ____________



 Before CUDAHY, RIPPLE, and KANNE, Circuit Judges.
   KANNE, Circuit Judge.


                           I. History
  Jose Garcia, an Hispanic, was a police officer for the
Village of Mount Prospect, Illinois from January 1984 until
April 1998. During his tenure as a police officer, Garcia
contributed to the Village’s pension fund. This fund had
been established, along with the Mount Prospect Police
2                                                      No. 02-2869

Pension Board,1 by the Village under article 3 of the Illinois
Pension Code, 40 Ill. Comp. Stat. 5/1-101 (1998). On April
13, 1998, Garcia suffered a heart attack, leaving him totally
and permanently disabled, unable to perform his duties as
a police officer. Consequently, on or about June 20, 1998,
Garcia applied to the Board for duty-related disability
benefits equal to sixty-five percent of his total salary. At the
time of his application and during its pendency, Sergeant
George Steiner was a member of the Board.
  Prior to his heart attack and disability application, Garcia
had been a deposition witness in the case of Martinez v.
Village of Mount Prospect, 92 F. Supp. 2d 780 (N.D. Ill.
2000). In Martinez, an Hispanic former police trainee
accused the Village Police Department of national origin
employment discrimination. (R. 20-1 Ex. E.) On September
30, 1997, counsel for Martinez deposed Garcia at length
about various discriminatory practices engaged in by the
Village Police Department’s command ranks, including
Steiner. In January 1998, Garcia’s deposition was used by
Martinez in responding to the Village’s ultimately unsuc-
cessful motion for summary judgment.2



1
  The Board is comprised of five (5) people: two Village Board of
Trustees presidential appointees; two elected from active Fund
participants; and one elected by and from the Fund beneficiaries.
40 Ill. Comp. Stat. 5/3-128 (1998).
2
  On January 19, 2000, the district court entered judgment in
that case after the jury returned a verdict in favor of Martinez in
the amount of $1,179,000. Although Garcia was disclosed as a
witness in the Final Pretrial Order, nothing in the record indi-
cates that Garcia himself or his deposition were actually used by
Martinez at trial. The presiding judge, Ruben Castillo, was so
disturbed by evidence of the Village Police Department’s racial
profiling policies presented during the trial, that, after the verdict
was entered, he sent a letter to the Department of Justice urging
                                                        (continued...)
No. 02-2869                                                      3

  Following Garcia’s June 20, 1998 duty-related disability
pension application, the Board selected three physicians to
examine Garcia to determine if he was disabled. 40 Ill.
Comp. Stat. 5/3-115 (1998). At an April 19, 1999 hearing,
the Board reviewed the physicians’ initial reports and other
evidence submitted by both parties (i.e., Garcia’s pension
benefit application, the initial physical examination of
Garcia). While clear that Garcia was disabled, whether the
disability occurred in the line of duty remained uncertain.
Thus, the Board awarded Garcia non-duty-related disability
benefits equal to fifty percent of his total salary. The
hearing was continued in order to later consider whether
the duty-related benefits were warranted.
  Hearings were held on May 12, 1999, and December 22,
1999, where additional evidence was submitted, including:
Garcia’s own testimony, supplemental medical reports from
the Board-selected physicians, medical records from three
Garcia-selected physicians, depositions of the Board-
selected physicians, and miscellaneous employment records.
At no time during any of the three hearings were any
claims of employment discrimination made to the Board.
After the December 22 hearing concluded, the Board met in
a closed session and voted to deny Garcia’s duty-related
benefits, but to continue the non-duty-related benefits. A
written Decision and Order to that effect was issued by the
Board on February 14, 2000.




2
  (...continued)
an independent investigation of the Village. (R. 20.) Following the
verdict and with the prospect of an appeal looming, the parties
settled, with the approval of the district court. 92 F. Supp. 2d at
785.
4                                                   No. 02-2869

   On March 15, 2000, Garcia filed a timely 3 complaint for
administrative review in the Circuit Court of Cook County,
seeking reversal of his denial of duty-related pension
benefits. In his state-court complaint, Garcia alleged only
that the decision “[was] against the manifest weight of the
evidence and . . . [was] arbitrary and capricious.” (R. 20-2
Ex. G-1.) Both Garcia and the Village filed briefs addressing
that issue. Nowhere in Garcia’s initial July 21, 2000 brief or
September 15, 2000 reply brief was there any mention of
illegal employment discrimination generally or as a factor
in the Board’s decision. Nor did the Village make any
reference to such claims in its response brief of August 22,
2000. On October 24, 2000, the state-court judge heard oral
argument, set forth her reasoning on the record, and
affirmed the Board’s decision by written order.4
  During the pendency of Garcia’s ultimately unsuccessful
administrative appeal, on September 15, 2000, he filed Title
VII charges with the Equal Employment Opportunity
Commission (“EEOC”). (R. 20-1 Ex. A.) He alleged that


3
  A complaint requesting review of a final administrative decision
must be filed within thirty-five days of the service of such a
decision upon the affected party. 735 Ill. Comp. Stat. 5/3-103
(1998).
4
  Although no transcript of the October 24 hearing is included in
the appellate record, it is safe to assume that because neither
Garcia nor the Board briefed whether discriminatory animus
based upon race or national origin infected the Board’s decision,
Judge Bush did not consider the issue. Furthermore, the circuit
court, sitting in an administrative review capacity, cannot con-
sider any evidence outside the administrative record. 735 Ill.
Comp. Stat. 5/3-110 (1998). Hence, any employment discrimi-
nation arguments requiring evidence outside the record (i.e.,
Garcia’s deposition testimony in the Martinez case) and offered
exclusively to challenge the Board’s decision during an adminis-
trative review would necessarily fail. Regardless, whether Garcia
made any such arguments to the circuit court has no impact on
the outcome of this case. See infra Part II.B.
No. 02-2869                                                      5

when the Board denied him duty-related disability pension
benefits, the Village and the Board engaged in unlawful
retaliation for his Martinez-related testimony and unlawful
employment discrimination based upon race and national
origin. (R. 20-1 Ex. A.) The EEOC dismissed Garcia’s charge
and issued a right-to-sue letter on January 11, 2001. Thus,
on April 11, 2001, Garcia filed a complaint in the Northern
District of Illinois against the Village, the Board, and
George Steiner in his individual and official capacities. In
the complaint, Garcia alleged violations of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e17 (2001),
42 U.S.C. §§ 1981 and 1983, and sought declaratory and
injunctive relief and damages. Motions for summary
judgment based upon res judicata were filed by the Village
and the Board under Federal Rule of Civil Procedure 56(b).
But on May 21, 2002, District Court Judge Elaine Bucklo
sua sponte raised the issue of subject-matter jurisdiction
and dismissed the action under the Rooker-Feldman
doctrine, see Rooker v. Fid. Trust Co., 263 U.S. 413 (1923);
Dist. of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462
(1983). She also dismissed the summary-judgment motions
as moot. This appeal followed. For the following reasons we
affirm the district court’s dismissal, but on res judicata,
rather than Rooker-Feldman, grounds.5



5
  Generally, we have held that for the Rooker-Feldman doctrine
to apply, the complained-of injury must have been caused by the
state-court judgment itself. See Rizzo v. Sheahan, 266 F.3d 705,
714 (7th Cir. 2001), Durgins v. City of E. St. Louis, 272 F.3d 841,
844 (7th Cir. 2001); Garry v. Geils, 82 F.3d 1362, 1366 (7th Cir.
1996); but see Manley v. City of Chicago, 236 F.3d 392, 397 (7th
Cir. 2001). Garcia’s injury was not caused by the state-court
judgment and hence, it might be said that the doctrine does not
apply. But given the complexities of the doctrine, we refrain from
determining definitively whether Rooker-Feldman does or does
not apply. Rather, we affirm the district court’s dismissal solely
on res judicata grounds.
6                                                      No. 02-2869

                          II. Analysis
  In Kremer v. Chemical Construction Corp., 456 U.S. 461,
481 (1982), the Supreme Court held that full faith and
credit, 28 U.S.C. § 1738, applies to state-court judgments
entered in proceedings to review a state administrative
agency. But cf. Univ. of Tenn. v. Elliott, 478 U.S. 788, 796
(1986) (holding that full faith and credit is inapplicable
to endow unreviewed administrative proceedings preclusive
effect in Title VII cases). A judgment of a state court sitting
in an administrative review capacity will have preclusive
effect on claims and issues brought in subsequent lawsuits
according to the law of the state where the judgment was
rendered.6 456 U.S. at 481-82. But a federal court can deny
preclusion if the state-court proceedings denied the parties
a full and fair opportunity to litigate by falling below the
minimum requirements of due process. Id. at 481-82; see
Wright, Miller & Cooper, Federal Practice and Procedure:
Jurisdiction 2d § 4471.3 (2002).
  In the instant case, the Village, Board, and Steiner urge
that the Illinois circuit court’s administrative review of the
Board’s denial of duty-related benefits has a res judicata
effect on Garcia’s federal civil-rights claims. Our analysis,
based upon Kremer, 456 U.S. at 481-82, has two prongs.


6
   In this opinion, we equate “res judicata” with “claim preclusion,”
which refers to “ ‘the preclusive effect of a judgment in foreclosing
litigation of matters that were or could have been raised in an
earlier suit.’ ” Welch v. Johnson, 907 F.2d 714, 718 n.2 (7th Cir.
1990) (quoting LaSalle Nat’l Bank of Chicago v. County of
DuPage, 856 F.2d 925, 930 n.2 (7th Cir. 1988)). This understand-
ing of res judicata is distinguishable from “collateral estoppel” or
“issue preclusion,” which refers to the preclusive “effect of a judg-
ment in foreclosing relitigation in a subsequent action of an issue
of law or fact that has actually been litigated and decided in the
initial action.” Id. We consider only the application of res judicata,
and not collateral estoppel, in the instant case.
No. 02-2869                                                    7

First, we will assess the applicability of res judicata under
Illinois law. Second, we will review Garcia’s opportunity to
fully and fairly litigate his civil-rights claims.


               A. Illinois res judicata law
  Under Illinois law, in order for res judicata to apply to
Garcia’s current civil-rights claims, the circuit court’s
previous affirmance of the Board’s decision must: (1) have
reached a final judgment on the merits; (2) involve the same
parties or their privies as the current claims; and (3)
constitute the same cause of action as the current claims.
Pirela v. Vill. of N. Aurora, 935 F.2d 909, 911 (7th Cir.
1991) (citations omitted); River Park, Inc. v. City of High-
land Park, 703 N.E.2d 883, 889 (Ill. 1998). Here, only the
second two elements are at issue.


                      1. Same parties
  Garcia was the plaintiff in both the circuit court adminis-
trative appeal and in this case. Therefore, the second
element of res judicata is easily met with respect to Garcia.
There are three defendants in this case: the Board, the
Village, and Steiner, in his individual and official capaci-
ties. Only the Board was a named party in Garcia’s admin-
istrative appeal to the circuit court. Hence, the second
element of res judicata is clearly met with respect to the
Board. We must then consider whether the Village and
Steiner are in privity with the Board.
   Garcia offered no authority in his initial brief to this court
for his assertion that neither the Village nor Steiner would
be in privity with the Board. In his reply brief, Garcia cited
but one case, Rhoads v. Board of Trustees, 689 N.E.2d 266
(Ill. App. Ct. 1997), in support of this argument. However,
Rhoads is distinguishable from the instant case and is
against the greater weight of authority.
8                                                No. 02-2869

  The Rhoads court held that a municipality’s police pen-
sion board was not in privity with the municipality itself.
Id. at 269-270. In Rhoads, a police officer injured his knee
in two separate incidents while performing his duties as
a police officer. In 1988, his knee was injured when his arm
was trapped in the window of a car whose driver attempted
to drive away to avoid being snared in a prostitution “sting,”
dragging Rhoads. In 1991, the same knee was again injured
when a suspect kicked him. Id. at 268. Rhoads made
worker’s compensation and, when it became apparent that
he would no longer be able to work as a police officer, duty-
related disability pension claims. The municipality settled
the worker’s compensation claim. However, the pension
board denied his duty-related disability pension application.
Id.
   Rhoads appealed this denial to a circuit court. He
argued that the board should have awarded him full “duty-
related” benefits because the worker’s compensation set-
tlement foreclosed any argument regarding whether his
injuries were suffered in the line of duty. Id. The Illinois
court held that because the defendant board was not in
privity with the municipality, Rhoads could not avail him-
self of the benefits of issue preclusion stemming from the
worker’s compensation settlement in the pension board
litigation. Id. at 270. The court reasoned that the board had
not been consulted by the city during settlement negotia-
tions, and that the two entities serve distinct constituencies
with respect to incentives to settle or litigate. Id. Put
simply, it would have been unfair to preclude the defendant
board from litigating causation because the board’s inter-
ests were not adequately protected in the settlement
negotiations.
  Unlike Rhoads, where a plaintiff attempted to use
collateral estoppel offensively, based upon a settlement
agreement, to the detriment of a defendant not party to
the original action, here it is the defendants who seek to
invoke res judicata defensively, based upon a final adjudi-
No. 02-2869                                                  9

cation, against a plaintiff who was party to the original
action. Our finding of privity between the Village and the
Board benefits the Village, the party who was not literally
present in the original litigation. And there is nothing to
suggest that the Village would have made any arguments
significantly different than those offered by the Board
during the circuit court’s consideration of Garcia’s appeal.
Furthermore, Garcia was himself a party in the original
action, and we presume that his interests were vigorously
advanced before the circuit court. Consequently, the fair-
ness concerns underlying the Rhoads court’s reasoning are
not present here.
  Furthermore, case law and common sense support a
finding of privity between the Village and the Board. In
effect, the Board is an agent of the Village, and the Village,
therefore, is in privity with the Board. See McKinney v. City
of E. St. Louis, 188 N.E.2d 341, 343 (Ill. App. Ct. 1963). The
Village has delegated the functions of overseeing and
administering the Fund to the Board, in that the Village
created the Board, 40 Ill. Comp. Stat. 5/1-101, appoints two
members of the Board, 40 Ill. Comp. Stat. 5/3-128, and is
legally required to provide reserve capital for the Fund
through taxation, 40 Ill. Comp. Stat. 5/3-127, 5/3-142.
  Garcia argues that despite the agency relationship de-
scribed above, because the Village was not a named party
in his appeal to the circuit court, the Village is not in priv-
ity with the Board. “The law cannot tolerate such an
absurdity.” McKinney, 188 N.E.2d at 343, quoted in Demp-
sey v. City of Harrisburg, 279 N.E.2d 55, 57 (Ill. App. Ct.
1971).
    The correct rule is: when a judgment is rendered
    against an officer of a municipal corporation who sues
    or is sued in his official capacity, the judgment is
    binding upon the corporation, upon other officers of the
10                                                   No. 02-2869

     same municipal corporation who represent the same
     interest, and upon all residents and taxpayers thereof.
Id. (citing 38 Am. Jur. Municipal Corporations § 729).
See also Davis v. City of Chicago, 53 F.3d 801, 803 (7th Cir.
1995) (holding that a purported distinction between the
city’s personnel board and the city itself is a “distinction
without a difference. The Personnel Board is part of
Chicago and acted on the City’s behalf; it is not a separate
legal entity.”)). Because the Board is an agent of the
Village, overseeing and administering the Fund on the
Village’s behalf, and because the Village would ultimately
be responsible for judgments rendered against the Board,
the Village is in privity with the Board.
   Since Garcia raised no arguments regarding the privity of
Steiner in his individual capacity with the Board,7 we need
not address that issue here. However, Garcia did dispute
the privity of Steiner in his official capacity, albeit in a
summary fashion. As a sergeant in the Village police and as
a Board member, Steiner is an employee (or agent) of the
Village and/or the Board. Hence, as a Village employee and
agent, under the above analysis, his privity with the Board
is established. Alternately, as a Board employee and agent,
he is in privity with the Board. See Davis, 53 F.3d at 803-04
(citations omitted).


                  2. Same cause of action
  Having determined that the first two elements of res
judicata are met, all that remains is to assess whether


7
  Arguably, this issue was not addressed because following the
district court’s ruling pursuant to the Rooker-Feldman doctrine,
Garcia voluntarily dismissed all the counts (V, VI, VIII) leveled
against Steiner. (R. 35.) Regardless, we easily find privity between
Steiner, at least in his official capacity, and the Board.
No. 02-2869                                                 11

Garcia’s administrative appeal of the Board’s denial of
his duty-related disability benefits comprises the same
cause of action as his claims in this case. Until River Park,
Inc. v. City of Highland Park, 703 N.E.2d 883, 891 (Ill.
1998), Illinois courts were free to utilize either the “same
evidence” or “transactional” test for determining whether
causes of action are the same for res judicata purposes.
Under the “same evidence” test, a “second suit is barred
‘if the evidence needed to sustain the second suit would
have sustained the first, or if the same facts were essential
to maintain both actions.’ ” Id. (quoting Rodgers v. St.
Mary’s Hosp., 597 N.E.2d 616, 621 (Ill. 1992)). The outcome
under this approach depends upon the relief requested by
a plaintiff: two claims may be part of the same transaction,
but nonetheless still be considered separate causes of action
because the evidence needed to support each claim differs.
Id. at 892. But under the less restrictive and more prag-
matic transactional approach, “ ‘the assertion of different
kinds of theories of relief still constitutes a single cause of
action if a single group of operative facts give rise to the
assertion of relief.’ ” Id. at 891 (quoting Rodgers, 597 N.E.2d
at 621). Unlike the same evidence approach, this approach
views claims in factual terms, focusing only on the bounds
of the transaction at issue, disregarding the number of
substantive theories, the variant forms of relief flowing
from those theories, and the variations in evidence needed
to support the theories. Id. at 892 (citing Restatement
(Second) of Judgments § 24, cmt. a at 197 (1982)). In River
Park the Illinois Supreme Court unequivocally and explic-
itly adopted the transactional approach, id. at 893 (stating
“our approval of the transaction test necessitates a rejection
of the same evidence test”), and copiously listed other courts
similarly adopting the transactional test, id. at 893-94
(listing at least twenty-three cases) (citations omitted).
  Therefore, Garcia’s federal causes of action, including
Title VII, § 1981, and § 1983 claims, will constitute the
12                                                 No. 02-2869

same cause of action as his administrative appeal, if the
claims “arise from the same group of operative facts . . .
even if there is not a substantial overlap of evidence . . . .”
Id. at 893 (citing Restatement (Second) of Judgments § 24,
cmt. b at 199). An analysis of Garcia’s EEOC filing and his
district court complaint reveals that all the civil-rights
claims arise from the same core of operative facts—the
Board’s decision to deny Garcia duty-related disability
benefits. This is the exact same core of operative facts that
gave rise to Garcia’s appeal of the Board’s denial to the
Illinois circuit court.
  As Garcia argues, it is true that his administrative appeal
of the Board’s decision looked only at whether the denial
was against the manifest weight of the evidence, see
Koulegeorge v. State of Ill. Human Rights Comm’n, 738
N.E.2d 172 (Ill. App. Ct. 2000), appeal denied, 744 N.E.2d
285, cert. denied, 534 U.S. 886 (adopting the manifest
weight of the evidence standard of review), and arbitrary
and capricious—a very narrow review of the decision’s
propriety. And Garcia’s complaint in federal district court
alleges that the Board’s decision was improper because it
was the product of illegal discrimination and retaliation, for
which he should be compensated through an award of full
duty-related disability benefits and damages. But regard-
less of what a court reviews the Board’s decision for, both
the administrative appeal and the instant lawsuit question
the basis—either proper or improper—of the Board’s denial
of Garcia’s disability benefits. The “core of operative facts”
is identical for both causes of action: the acts of the Board
and the Village Police Department leading up to and
including the Board’s decision to deny the benefits. At-
tempts to construe the causes of action in any other manner
are futile.8


8
  Garcia attempts to argue that the “core of operative facts” for
the circuit court’s review of the Board’s decision is primarily
                                                  (continued...)
No. 02-2869                                                      13

  Furthermore, the Appellant’s own EEOC filing and
district court complaint reveal this to be the case. In his
EEOC filing, two basic allegations were made: (1) “the
denial of full pension benefits was based on my national
origin, Hispanic;” and (2) “I was denied full pension benefits
. . . in retaliation for having testified favorably for the
plaintiff in a national origin discrimination suit brought by
another Hispanic officer against the Village of Mount
Prospect.” (R. 20-1 Ex. A.) The Appellant’s allegations to the
EEOC explicitly referenced national origin discrimination
and retaliation only in the context of the Board’s denial of
his full benefits. This court’s thorough review of the EEOC
charge could not uncover any distinguishable allegation of
workplace discrimination made without reference to the
Board’s decision.
  Similarly, the allegations leveled in Garcia’s district court
complaint are framed solely in terms of the Board’s denial
of his disability benefit application. His recitation of facts,
(R. 20-1 Ex. A at 3-7), and every claim, (R. 20-1 Ex. A at 7-
21), focus entirely on the Board’s denial. The complaint does


8
   (...continued)
the circumstances surrounding the heart attack, whereas the
“core of operative facts” underlying the instant claims is the
Board’s decision-making process. (App. Br. at 26-27.) This is
simply untrue. The “core of operative facts” underlying the
Board’s decision was indeed limited to the circumstances sur-
rounding the heart attack. But, the adjudication which this court
views as now having a preclusive effect is the circuit court’s
affirmance of the Board’s decision, and not the Board’s decision
itself. And Garcia acknowledges, as our discussion of his EEOC
and district court complaints demonstrates, see infra, that his
instant claims relate directly (and solely) to the propriety of the
Board’s decision. Thus, as we previously stated, the circuit court’s
decision and the instant claims are based upon the same core of
operative facts: the propriety of the Board’s decision-making
process.
14                                                    No. 02-2869

not contain any factually supported allegations of workplace
discrimination made outside of the context of the Board’s
actions.9 The administrative appeal challenged the Board’s
decision, the motives behind which are the basis for instant
lawsuit. In sum, as the EEOC charge and district court
complaint make plain, the administrative appeal and the
cause of action in federal court arise from the same core of
operative facts. See, e.g., Pirela, 935 F.2d at 912-13.


        B. Full and fair opportunity to litigate
  Having concluded that all three res judicata requirements
under Illinois law are met, our remaining inquiry is
whether Garcia had a full and fair opportunity to litigate
his claims. As a corollary to the transactional rule, Illinois
adopted the doctrine of merger and bar which precludes the
sequential pursuit not only of claims actually litigated, but
of those that could have been litigated. Durgins, 272 F.3d at
843 (citing People ex rel. Burris v. Progressive Land Devel-
opers, Inc., 602 N.E.2d 820, 825 (Ill. 1992); Henry v. Farmer
City State Bank, 808 F.2d 1228, 1234 (7th Cir. 1986 (sum-
marizing Illinois law)); see also River Park, 703 N.E.2d at
895. Thus, so long as Garcia could have joined his federal


9
   Perhaps recognizing that such an allegation would be the only
persuasive basis for his argument that the instant cause of action
did not arise from the same operative facts as the administrative
appeal, Garcia asserted in his brief to this court that, “[my] claims
of retaliation and discrimination . . . [arose] . . . from the treat-
ment [I] received while employed by the Village,” (App. Br. at 27).
Demonstrating the fallacy of this statement, Garcia conceded a
mere three paragraphs later that “[i]t was only after all the
hearings were over and after the Pension Board made its decision
that [I] even became aware of [the discrimination and/or retalia-
tion] claims.” (App. Br. at 28.) His claims arose not from the
general treatment he received as a Village police officer, but
rather directly from the Board’s decision.
No. 02-2869                                                 15

claims with the administrative appeal of the Board’s
decision, then he had a full and fair opportunity to litigate
those claims under Illinois law.
   At first blush, this inquiry appears to be the most trouble-
some. This is due to conflicting Illinois case law regarding
whether federal civil-rights claims may be joined as inde-
pendent causes of action with administrative appeals heard
by Illinois circuit courts prior to the exhaustion of Illinois’
administrative process for the civil-rights claims, estab-
lished under the Illinois Civil Rights Act of 1979 (“ICRA,”
“Illinois Human Rights Act,” “IHRA,” or “Act”), Pub. Act No.
81-1216, 1979; 775 Ill. Comp. Stat. 5/1-101—5/10-101
(2003). Ultimately, how the Illinois courts resolve this issue
is immaterial to our inquiry here. The administrative
process through which a federal civil-rights claim must
traverse before a court can exercise jurisdiction does not
negate a court’s ability to eventually exercise that jurisdic-
tion. Because Illinois circuit courts could have exercised
jurisdiction over Garcia’s federal civil-rights claims (either
directly or after Garcia exhausted available administrative
remedies), Garcia could have joined those civil-rights claims
with his administrative appeal of the Board’s decision.
Consequently, he had a full and fair opportunity to litigate
his civil-rights claims in the Illinois legal system.
   We begin with the oft-acknowledged proposition that the
states and the federal government share concurrent
jurisdiction over Title VII, § 1981, and § 1983 claims. Yellow
Freight Sys., Inc. v. Donnelly, 494 U.S. 820 (1990); Martinez
v. California, 444 U.S. 277, 283 n.7 (1980); Pirela, 935 F.2d
at 913. Moreover, a state may limit, but not eliminate, the
exercise of such jurisdiction in its own courts. See Faulkner-
King v. Wicks, 590 N.E.2d 511, 518 (Ill. App. Ct. 1992),
quoted in Cooper v. Ill. State Univ., 772 N.E.2d 396, 399-400
(Ill. App. Ct. 2002).
16                                                    No. 02-2869

   In 1979 the Illinois legislature enacted the Illinois Civil
Rights Act, supra. The Act seeks to “secure for all individu-
als within Illinois the freedom from discrimination because
of race, color, religion, sex, national origin, ancestry, age,
marital status, physical or mental handicap, or unfavorable
discharge from military service . . . .” 775 Ill. Comp. Stat.
5/1-102(A) (1979). Furthermore, the Act established the
Illinois Human Rights Commission (“IHRC”), an adminis-
trative body to adjudicate claims involving civil rights. 775
Ill. Comp. Stat. 5/8-101, et seq. (1979). Judicial review of the
IHRC’s final orders is also provided for in the Act, whereby
either party to a dispute can exercise their right to review,
so long as such requests are filed within thirty-five days of
a final order. 775 Ill. Comp. Stat. 5/8-111(A)(1) (1979).
Critically, the Act also limits the jurisdiction of Illinois
courts, mandating that any party seeking to pursue a civil-
rights claim in Illinois must first exhaust administrative
remedies available under the Act (by filing a claim with the
IHRC and proceeding with an IHRC investigation and
adjudication), before appealing to an Illinois circuit court to
hear the claim. 775 Ill. Comp. Stat. 5/8-111(C) (1979)
(“Except as otherwise provided by law, no court of this state
shall have jurisdiction over the subject of an alleged civil
rights violation other than as set forth in this Act.”).
  A review of Illinois case law by this court reveals that
since 1979, the application of 5/8-111(C), particularly the
phrase “[e]xcept as otherwise provided by law,” has been
consistent for certain types of claims, but rather confusing
for others.10 Illinois courts, and hence, federal courts, con


10
  Neither Appellant nor the Appellees make any noticeable efforts
to distinguish between these types of claims. Clearly, a case
brought under Illinois law and involving civil rights will be subject
to the Act and must be brought before the IHRC. See Manley v.
                                                      (continued...)
No. 02-2869                                                       17

sistently find that cases based upon state common-law
claims “inextricably linked” to civil-rights violations are
subject to the Act and thus, Illinois circuit courts do not
have original jurisdiction over such claims. The administra-
tive process under the Act must be completed before a
circuit court can exercise jurisdiction over these types of
claims. See, e.g., Quantock v. Shared Mktg. Servs., Inc., 312
F.3d 899, 905 (7th Cir. 2002); Talley v. Wash. Inventory
Serv., 37 F.3d 310 (7th Cir. 1994); Nanda v. Bd. of Trustees,
219 F. Supp. 2d 911, 916 (N.D. Ill. 2001); Johnson v. Baxter
Healthcare Corp., 907 F. Supp. 271 (N.D. Ill. 1995); Geise v.
Phoenix Co. of Chicago, Inc., 639 N.E.2d 1273 (Ill. 1994);
Welch v. Ill. Sup. Ct., 751 N.E.2d 1187 (Ill. App. Ct. 2001).

  Similarly, cases based upon the Illinois Constitution or
other Illinois statutes which are “inextricably linked” to
civil-rights violations are subject to the Act and its jurisdic-
tional limits. See, e.g., Damato v. Phelan Chevrolet Geo,
Inc., 927 F. Supp. 283 (N.D. Ill. 1996); Baker v. Miller, 636
N.E.2d 551 (Ill. App. Ct. 1994) Faulkner-King v. Wicks, 590
N.E.2d 511 (Ill. App. Ct. 1992) (alleged constitutional vio-




10
   (...continued)
City of Chicago, 236 F.3d 392, 397 (7th Cir. 2001). The copious
citations in the Appellant’s reply brief to cases which do not
involve claims brought in Illinois courts under federal civil rights
laws are both irrelevant and misleading. (App. Rep. Br. 3-5.)
  Appellant also attempts to discredit cases, (App. Rep. Br. at 16-
18), decided by this court and cited by the Appellees by stating,
without supporting authority, that § 8-111(C) was not in effect at
the time the cases were decided. However, a simple review of the
legislative history of the ICRA reveals that § 8-111(C) has been in
effect since the inception of the ICRA in 1979 and every case
referred to by the Appellant as “not applicable” or “not controlling”
was decided well after 1979.
18                                                   No. 02-2869

lation does not confer concurrent jurisdiction between both
the IHRC and an Illinois trial court).
   Also, cases explicitly alleging civil-rights violations under
Illinois law are subject to the Act. See, e.g., Hicks v. Resolu-
tion Trust Corp., 738 F. Supp. 279 (N.D. Ill. 1990); Mein v.
Masonite Corp., 485 N.E.2d 312 (Ill. 1985); Veazey v.
LaSalle Telecomm., Inc., 779 N.E.2d 364 (Ill. App. Ct. 2002);
Lewis v. Collinsville Cmty. Unit Sch. Dist., 511 N.E.2d 899
(Ill. App. Ct. 1987); Williams v. Naylor, 497 N.E.2d 1274
(Ill. App. Ct. 1986).
  However, where allegations of civil rights violations are
framed only in terms of federal laws, such as the claims
involved in this case, the Illinois courts have been much
less clear. Compare Stykel v. City of Freeport, 742 N.E.2d
906, 914 (Ill. App. Ct. 2001) (determining that a trial court
may consider federal civil-rights claims joined with an
administrative review of a distinct claim before the circuit
court);11 Stratton v. Wenona Cmty. Unit Dist. No. 1, 551
N.E.2d 640 (Ill. 1990) (holding that § 1983 claims may be
joined with an administrative review);12 with Faulkner-


11
  Although the case does not specify, the trial court may have
allowed the federal civil-rights claims to proceed because the par-
ty had exhausted all administrative remedies under applicable
federal and state law.
12
   Appellant attempts to distinguish Stratton due to the basis
for its administrative appeal, the writ of common law certiorari,
(App. Rep. Br. 14-16), as opposed to the Illinois Administrative
Review Law (“IARL”), 735 Ill. Comp. Stat. 5/3-110 (1998), applic-
able in the instant case. It is a distinction without difference. As
Stratton explicitly stated,“[w]here a final administrative decision
has been rendered . . . the circuit court may grant the relief which
a party seeks [only] within the context of reviewing that decision
. . . .” 551 N.E.2d at 645-46 (citing Dubin v. Personnel Bd., 539
N.E.2d 1243, 1247 (Ill. 1989)). Likewise, under the IARL, a circuit
                                                      (continued...)
No. 02-2869                                                    19

King, 590 N.E.2d at 517-18 (affirming Illinois trial court’s
dismissal based on lack of subject-matter jurisdiction over
claims brought under U.S. Const. amend. XIV and 42
U.S.C. §§ 1983, 1985, 1986 (1988) because the claims are
covered by the IHRA), cited in Cooper, 772 N.E.2d at 399-
400; Brewer v. Bd. of Trustees, 791 N.E.2d 657 (Ill. App. Ct.
2003) (expressly holding that Illinois circuit courts do not
have original jurisdiction due to the IHRA exclusivity
provision to hear claims of discrimination arising under
federal statutes) (cert. petition pending); Cahoon v. Alton
Packaging Corp., 499 N.E.2d 522, 524 (Ill. App. Ct. 1986)
(holding that a federal civil rights claim must be prosecuted
under the same procedure applicable to a state civil-rights
claim).
  Garcia argues that since the greater weight of Illinois
authority, see supra, holds that a circuit court cannot ex-
ercise original jurisdiction over federal civil-rights claims,
he could not have joined his Title VII, § 1983, and § 1981
claims with his complaint for administrative review of the
Board’s denial of full duty-related benefits. But these cases
stand for the proposition that Illinois circuit courts lack
original jurisdiction over any claim involving civil rights.


12
  (...continued)
court sitting in an administrative review capacity may not
consider any new or additional evidence—the court is limited to
the record on appeal, 735 Ill. Comp. Stat. 5/3-110 (1998). See
Dubin, 539 N.E.2d at 1246 (“The differences which once existed
between the [IARL] and common-law methods of reviewing
decisions of administrative agencies have been all but lost, and
now the nature and extent of judicial review is virtually the same
under both methods. The circuit courts, therefore, do not possess
greater authority to review actions by agencies whose final
decisions are reviewable through common-law methods than the
courts have when statutory procedures apply.”) (citation omitted).
20                                               No. 02-2869

Once a claimant exhausts administrative remedies under
the ICRA, Illinois circuit courts may indeed exercise juris-
diction over an appeal from an IHRC’s final order. There-
fore, regarding whether or not Garcia had a full and fair
opportunity to litigate his Title VII, § 1983, and § 1981
claims, it makes no difference whether Garcia could have
directly joined these civil-rights claims with his admin-
istrative appeal of the Board’s decision, or whether he
would have had to initially file with the IHRC to exhaust all
available state administrative remedies prior to the joinder.
In either case, the Illinois circuit court would have had
jurisdiction, sooner or later, to hear his civil-rights claims.
Simply because federal civil-rights claims must be consid-
ered first by the IHRC (and the EEOC in the case of Title
VII claims), does not mean that the circuit court cannot
eventually exercise jurisdiction over those claims, once the
administrative process is completed.
   Our jurisprudence makes this clear. A potential civil-
rights claimant has “a reasonable opportunity to bring . . .
equal protection claim[s] before the circuit court because
Illinois allows a plaintiff to join constitutional claims under
§ 1983 with a request for administrative review [of a
separate claim].” Manley, 236 F.3d at 397 (explicitly holding
that a police officer appealing a review board’s termination
decision to the circuit court could have joined §§ 1983 and
1985 claims, although ultimately affirming the district
court’s dismissal on Rooker-Feldman grounds). Many of our
cases, some of which are listed here, considered whether
civil-rights claims can be joined with administrative
appeals of different claims to Illinois circuit courts and bear
striking similarities to the instant case. In Durgins, 272
F.3d at 843-44, we held that a police officer appealing her
discharge by the City’s Board of Police and Fire Commis-
sioners to an Illinois circuit court could have joined her
constitutional claims under 42 U.S.C. § 1983. Likewise, in
Davis, 53 F.3d at 802-03, we affirmed a district court’s
No. 02-2869                                                     21

dismissal of a § 1983 claim based upon res judicata when a
refuse-collection coordinator appealing his discharge by the
City Personnel Board to a circuit court failed to join his
constitutional claims under § 1983. And finally, in Pirela,
935 F.3d at 913-14, we explicitly held that despite the
IHRA’s vesting of sole jurisdiction over civil-rights claims in
the IHRC, according to Board of Trustees v. Illinois Human
Rights Commission, 490 N.E.2d 232, 236 (Ill. App. 1986)
(interpreting Mein v. Masonite Corp., 485 N.E.2d 312 (Ill.
1985)), the Act only precludes direct access to the circuit
courts, and hence, a police officer appealing his discharge by
the Police and Fire Commissioners to an Illinois circuit
court could not escape the res judicata effects of his failure
to raise his discrimination claims either before the adminis-
trative body or the circuit court.
  The practical difficulties of exhaustion will not prevent
res judicata from applying. These issues are largely incon-
sequential to the our analysis because no matter how such
complexities are sorted out, Garcia nevertheless would still
have been able to join his civil-rights claims with his com-
plaint for administrative review. For example, there may
indeed be an exhaustion requirement under the IHRA
in order to bring any federal civil-rights claims in Illinois
circuit courts. And if so, in the case of Title VII claims, in
order to preserve access to both the federal and state legal
systems, a claimant must file his complaint with the
IHRA.13 But again, a circuit court would nonetheless


13
   Under the dual filing system, see 42 U.S.C. § 2000e-5(e)(1); (R.
20-1 Ex. A); see, e.g., Herrmann v. Cencom Cable Assocs, Inc., 999
F.2d 223, 224 (7th Cir. 1993) (where plaintiff “filed a charge of
discrimination with the EEOC and its Illinois counterpart . . . .”),
filing a Title VII-based civil-rights claim with the EEOC is also
considered to be a filing with the corresponding state agency, and
vice versa. Hence, after filing a charge with the IHRA (and also,
                                                     (continued...)
22                                                    No. 02-2869

eventually be able to exercise jurisdiction once the state
administrative process—and ipso facto, the federal adminis-
trative process—was completed.
  We also note that Garcia was required to appeal the
decision of the Board within thirty-five days of its decision.
See 735 Ill. Comp. Stat. 5/3-103 (1998). Clearly, if Garcia
had sought to exhaust his state and federal administrative
remedies for his civil-rights claims prior to the filing of his
complaint for administrative review of the Board’s decision,
he would have been pressed for time. In Herrmann, we
addressed this timeliness problem.
     Ordinarily . . . the statutes of limitations governing
     the plaintiff’s other claims will not be so short that he
     risks being barred from pursuing those claims by wait-
     ing to complete the Title VII administrative process. If
     [a plaintiff] does face a looming deadline for suing on
     his other claims, he can ask the EEOC or its state
     counterpart to accelerate the administrative process; he
     will have good cause for doing so. . . . [The plaintiff] can
     sue on his other claims, ask the court—and again he
     would have a very strong case for doing so—to stay the
     proceedings, until the Title VII administrative process is
     complete . . . . These possibilities make the danger that
     applying res judicata in Title VII suits will interfere
     with legislative design remote. Although it will mean
     additional delay in some cases, the plaintiff is pro-
     tected, in part at least, against being harmed by delay
     by the fact that he will be accruing additional



13
   (...continued)
effectively, with the EEOC), assuming the IHRC resolved the
dispute in the employer’s favor, a claimant would then have the
option of either appealing the IHRC’s denial of relief to an Illinois
circuit court, or, after obtaining a right-to-sue letter from the
EEOC, suing his employer in a federal district court.
No. 02-2869                                                  23

     entitlements to back pay [or lost benefits] during this
     period, and will receive prejudgment interest on his
     award when and if he does prevail.
Id. at 225 (emphasis added). The IARL explicitly provides
for a circuit court to stay the decision of the administrative
agency for good cause.14 735 Ill. Comp. Stat. 5/3-111(a)(1)
(1998). Consequently, Garcia could have petitioned the
circuit court to stay the decision of the Board pending the
conclusion of the civil-rights administrative proceedings.
Had the circuit court denied his request, then res judicata
would not now apply.
  Garcia also incorrectly argues that because his federal
civil-rights claims would have necessitated evidence outside
of the administrative record (i.e., Garcia’s testimony in the
Martinez case, Garcia’s conversations with Steiner), the
limited scope of a circuit court’s administrative review
which prevents the consideration of such “new” evidence,
735 Ill. Comp. Stat. 5/3-110 (1998), would have prevented
him from fully and fairly litigating his civil-rights claims.
This contention is premised on the idea that somehow his
administrative appeal of the Board’s decision would sub-
sume his civil-rights claims. But Title VII and §§ 1981 and
1983 claims are original actions independent of the ad-
ministrative review proceeding and are therefore plenary in
scope. See Stykel, 742 N.E.2d at 914; Stratton, 551 N.E.2d
at 646 (holding that a § 1983 claim is an “independent,
original action,” rather than a review proceeding, even
when it challenges an administrative action). Because a
civil-rights claim under federal law is a distinct cause of
action, the scope of administrative review with respect to
the appeal of the Board’s decision is irrelevant with respect


14
  Although this is not technically the same as the circuit court
staying its own proceedings, it has the same effect. See, e.g.,
Dubin v. Personnel Bd., 539 N.E.2d 1243, 1246-47 (Ill. 1989).
24                                               No. 02-2869

to the circuit court’s review of any newly joined civil-rights
claims. See Durgins, 272 F.3d at 843 (acknowledging the
limitations of administrative review, but noting that
constitutional claims joined in such proceedings can be
explored in discovery).
  Moreover, Garcia chose to pursue an administrative
appeal of the Board’s decision to the circuit court. He could
have foregone that appeal (thereby avoiding the aforemen-
tioned procedural complexities) and simply pursued his
federal civil-rights claims solely in federal court (of course,
after exhausting his Title VII administrative remedies with
the EEOC). As Judge Easterbrook pointed out in Davis, a
plaintiff is free to pursue his claims strategically, but he
must abide by the consequences of those choices.
     [The plaintiff] split his claim for his own reasons: he
     wanted simple, streamlined litigation in the Circuit
     Court of Cook County so that he could get back pay as
     quickly as possible. His § 1983 claims against the
     [defendants] are more complicated and have lower
     stakes, so he wanted to postpone them. . . . That is an
     understandable strategy but not a good reason for
     foisting two suits on the judicial system and his adver-
     sary. Having made a tactical choice to expedite decision,
     [the plaintiff] must accept the consequences.
Davis, 53 F.3d at 803.
  Because Illinois circuit courts could have exercised
jurisdiction over Garcia’s independent federal civil-rights
claims either directly or after Garcia exhausted available
administrative remedies, it was thus possible for Garcia to
join those claims with his administrative appeal of the
Board’s decision. He had a full and fair opportunity to liti-
gate his civil-rights claims and consequently, res judicata
applies.
No. 02-2869                                               25

                     III. Conclusion
 For the foregoing reasons, the district court’s dismissal is
AFFIRMED on res judicata grounds.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—2-23-04